Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                              Nos. 04-18-00889-CR & 04-18-00890-CR

                                          Sergio MARTINEZ,
                                               Appellant

                                                   v.

                                          The STATE of Texas,
                                                Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2015CR10879 & 2015CR10880
                           Honorable Melisa C. Skinner, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 30, 2019

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Sergio Martinez pled guilty to possession of a controlled substance and evading detention.

The trial court deferred a finding of guilt, suspended Martinez’s sentence, placed him on

community supervision for eight years, and assessed a fine of $2000. The State later moved to

revoke Martinez’s community supervision on multiple grounds. At a hearing on the motion to

revoke, appellant pled “true” to violating two of the conditions of his community supervision. The

trial court then revoked Martinez’s community supervision, adjudicated him guilty, sentenced him

to concurrent terms of four years’ confinement on each count, and assessed a fine of $2000.
                                                                    04-18-00889-CR & 04-18-00890-CR


       Martinez’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Martinez with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.).

       After reviewing the record and briefs, we agree the appeal is frivolous and without merit.

The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw is granted.

Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will be appointed.

Should Martinez wish to seek further review of this case by the Texas Court of Criminal Appeals,

Martinez must either retain an attorney to file a petition for discretionary review or Martinez must

file a pro se petition for discretionary review. Any petition for discretionary review must be filed

within thirty days from the later of: (1) the date of this opinion; or (2) the date the last timely

motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for

discretionary review must be filed in the Texas Court of Criminal Appeals. See id. R. 68.3. Any

petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See id. R. 68.4.

                                                  Beth Watkins, Justice

DO NOT PUBLISH




                                                 -2-